In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00106-CR



        JEREMY RAY CALLOWAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                 Cass County, Texas
             Trial Court No. 2015F00423




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Jeremy Ray Calloway was convicted by a jury of bail jumping and failure to appear1 and

was sentenced by the trial court to five years’ incarceration.

           Calloway’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.              See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

            Counsel sent a copy of the brief to Calloway, provided him a copy of the record, and

advised Calloway of his right to review the record and file a pro se response. We received neither

a pro se response from Calloway nor a motion requesting an extension of time in which to file such

a response.

           We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders




1
    See TEX. PENAL CODE ANN. § 38.10(f) (West 2016).

                                                       2
context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.2




                                                            Ralph K. Burgess
                                                            Justice


Date Submitted:            December 13, 2016
Date Decided:              January 25, 2017

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3